Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.  
Claims 1-30 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8-10, 13-16, 19-20, 22-24, 26-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohr et al. (Pub. No.: US 20110223924 A1) in view of Takeda et al. (Pub. No.: US 20210153204 A1), hereafter respectively referred to as Lohr and Takeda.  
	In regard to Claim 1, Lohr teaches A method of wireless communication performed by a user equipment (user equipment, Para. 81, FIG. 1), the method comprising: receiving, from a base station (eNodeB, Para. 79, FIG. 1), a semi-persistent scheduling (SPS) grant (The configuration of semi-persistent scheduling is done by RRC signaling, Para. 81), the SPS grant indicating a periodicity (the periodicity, i.e. PS_PERIOD, of the persistent allocation is signaled within Radio resource Control (RRC) signaling, Para. 81).  
Lohr teaches monitoring, in a slot scheduled for a downlink communication (user equipment also monitors the PDCCHs in a sub-frame, Para. 80), for an SPS release (a semi-persistent scheduling resource release is signaled by means of an PDCCH, Para. 91).  
Lohr teaches transmitting, to the base station (eNodeB, Para. 79, FIG. 1), an acknowledgement (ACK) or negative acknowledgment (NACK) based on the monitoring (a DL PDCCH indicating a release of DL SPS resources is acknowledged by the UE by means of sending an HARQ ACK in response thereto to the eNB, Para. 183).  
Lohr fails to teach monitoring, in a slot scheduled for a downlink data communication, for an SPS release and the downlink data communication.  
Takeda teaches monitoring, in a slot scheduled for a downlink data communication (The UE receives, in slot #2, a PDSCH scheduled by the PDCCH in slot #1, Para. 39, FIG. 1), for an SPS release (An SPS PDSCH release in slot #2, Para. 38-39, FIG. 1) and the downlink data communication (a PDSCH scheduled by using a PDCCH and a PDCCH for an SPS PDSCH release occur in the same slot, Para. 38.  The UE receives a PDCCH for an SPS PDSCH release in slot #2. The UE receives, in slot #2, a PDSCH, Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  


In regard to Claim 2, as presented in the rejection of Claim 1, Lohr in view of Takeda teaches the periodicity.  
Lohr fails to teach the periodicity is one slot.  
Takeda teaches the periodicity is one slot (a PDCCH and a PDCCH for an SPS PDSCH release occur in the same slot, Para. 38, FIG. 1.  The UE receives, in slot #1, a PDCCH for scheduling a PDSCH in slot #2, Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot and for scheduling transmissions in a next slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information on a slot-by-slot basis.  

In regard to Claim 3, as presented in the rejection of Claim 1, Lohr in view of Takeda teaches the method.  
Lohr fails to teach the downlink data communication is a dynamic downlink data communication scheduled by a dynamic grant downlink control information (DCI).  
Takeda teaches the downlink data communication is a dynamic downlink data communication scheduled by a dynamic grant downlink control information (DCI) (resource may be activated or deactivated (released) by downlink control information (DCI) reported by using a PDCCH, Para. 34, FIG. 1.  Downlink control information (DCI) including scheduling information for at least one of a PDSCH and a PUSCH and so on are communicated on the PDCCH, Para. 92, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient control of transmissions on a slot-by-slot basis.  

In regard to Claim 4, Lohr teaches the monitoring for the SPS release includes detecting the SPS release (MAC layer entity detects an SPS resource release for a downlink semi-persistent resource allocation, Para. 173).  
Lohr teaches the transmitting the ACK or the NACK includes transmitting the ACK or the NACK based on a decoding result for the SPS release (Only a user equipment with a matching C-RNTI can decode the PDCCH content correctly, Para. 77, 191.  Upon receiving a downlink SPS deactivation, there are several alternatives how the user equipment could react.  The user equipment could acknowledge the reception of the PDCCH by sending an acknowledgement (ACK) for the PDCCH to the eNode B, Para. 181).  
Lohr fails to teach monitoring for the downlink data communication.  
Takeda teaches monitoring for the downlink data communication (a PDSCH scheduled by using a PDCCH, Para. 38.  The UE receives, in slot #2, a PDSCH, Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  

In regard to Claim 5, Lohr teaches the monitoring for the SPS release includes: receiving the SPS release (a semi-persistent scheduling resource release is signaled by means of an PDCCH, Para. 91), the SPS release indicating to the user equipment to release one or more resources (a DL PDCCH indicating a release of DL SPS resources, Para. 183) associated with the SPS grant (The configuration of semi-persistent scheduling is done by RRC signaling, Para. 81).  
Lohr fails to teach monitoring for the downlink data communication.  
Takeda teaches monitoring for the downlink data communication (a PDSCH scheduled by using a PDCCH, Para. 38.  The UE receives, in slot #2, a PDSCH, Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  

In regard to Claim 6, as presented in the rejection of Claim 1, Lohr in view of Takeda teaches the SPS grant.  
Lohr fails to teach the downlink data communication is an SPS downlink data communication scheduled by the SPS grant.  
Takeda teaches the downlink data communication is an SPS downlink data communication scheduled by the SPS grant (The UE receives, in slot #2, a PDSCH scheduled by the PDCCH in slot #1, Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  

In regard to Claim 8, Lohr teaches the monitoring for the SPS release includes detecting the SPS release on a physical downlink control channel (PDCCH) (a semi-persistent scheduling resource release is signaled by means of an PDCCH, Para. 91).  
Lohr teaches the transmitting the ACK or the NACK includes transmitting the ACK based on successfully decoding the detected SPS release (Only a user equipment with a matching C-RNTI can decode the PDCCH content correctly, Para. 77, 191.  Upon receiving a downlink SPS deactivation, there are several alternatives how the user equipment could react.  The user equipment could acknowledge the reception of the PDCCH by sending an acknowledgement (ACK) for the PDCCH to the eNode B, Para. 181).  
Lohr fails to teach monitoring for the downlink data communication.  
Takeda teaches monitoring for the downlink data communication (a PDSCH scheduled by using a PDCCH, Para. 38.  The UE receives, in slot #2, a PDSCH, Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  

In regard to Claim 9, as presented in the rejection of Claim 1, Lohr in view of Takeda teaches the SPS release.  
Lohr fails to teach the SPS release is received prior to an end of a last symbol of the downlink data communication.  
Takeda teaches the SPS release (a PDCCH for an SPS PDSCH release in slot #2, Para. 39, FIG. 1) is received prior to an end of a last symbol of the downlink data communication (The UE receives, in slot #2, a PDSCH, Para. 39, FIG. 1).  [The examiner notes that the PDCCH for an SPS PDSCH release in FIG. 1 of Takeda is received before the PDSCH in slot #2, and as a result, the PDCCH for an SPS PDSCH release is received before all symbols in the PDSCH].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  

In regard to Claim 10, as presented in the rejection of Claim 1, Lohr in view of Takeda teaches the SPS release.  
Lohr fails to teach the SPS release is received at least n symbols prior to a scheduled start symbol for the downlink data communication.  
Takeda teaches the SPS release (a PDCCH for an SPS PDSCH release in slot #2, Para. 39, FIG. 1) is received at least n symbols prior to a scheduled start symbol for the downlink data communication (The UE receives, in slot #2, a PDSCH, Para. 39, FIG. 1).  (The examiner notes that the start of the PDCCH for an SPS PDSCH release in FIG. 1 of Takeda is received at least a symbol before the start of the PDSCH in slot #2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  

In regard to Claim 13, Lohr teaches the monitoring (user equipment also monitors the PDCCHs in a sub-frame, Para. 80) for the SPS release (a semi-persistent scheduling resource release is signaled by means of an PDCCH, Para. 91).  
Lohr fails to teach the monitoring for the downlink data communication includes not successfully decoding the downlink data communication.  
Takeda teaches the monitoring for the downlink data communication (unicast PDSCH, Para. 33, 51) includes not successfully decoding the downlink data communication (the UE may generate two HARQ-ACK bits for one slot for a serving cell. Here, one of the two HARQ-ACK bits is for the unicast PDSCH, and the other is for an SPS PDSCH release, Para. 51, FIG. 1.  An HARQ-ACK may be expressed as a “NACK,” an “A/N, Para. 74).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  

In regard to Claim 14, Lohr teaches the monitoring (user equipment also monitors the PDCCHs in a sub-frame, Para. 80) for the SPS release (a semi-persistent scheduling resource release is signaled by means of an PDCCH, Para. 91).  
Lohr fails to teach the monitoring for the downlink data communication includes detecting the downlink data communication and not detecting the SPS release; and the transmitting the ACK or the NACK includes transmitting the ACK or the NACK based on a result of decoding the downlink data communication.  
Takeda teaches the monitoring for the downlink data communication (PDSCH, Para. 58) includes detecting the downlink data communication and not detecting the SPS release (a UE need not necessarily predict (assume) reception of both a PDSCH and an SPS PDSCH release in the same slot, Para. 58); and the transmitting the ACK or the NACK includes transmitting the ACK or the NACK based on a result of decoding the downlink data communication (In this case, the UE just need generate, for a slot in which a unicast PDSCH is scheduled, an HARQ-ACK for the PDSCH, Para. 59-60).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  

In regard to Claim 15, Lohr teaches the monitoring (user equipment also monitors the PDCCHs in a sub-frame, Para. 80) for the SPS release (a semi-persistent scheduling resource release is signaled by means of an PDCCH, Para. 91).  
Lohr fails to teach the monitoring for the downlink data communication includes not detecting the SPS release and not detecting the downlink data communication; and the transmitting the ACK or the NACK includes transmitting the NACK.  
Takeda teaches the monitoring for the downlink data communication (unicast PDSCH, Para. 61) includes not detecting the SPS release (no SPS PDSCH release is detected, Para. 61) and not detecting the downlink data communication (For a slot in which no unicast PDSCH is scheduled, Para. 61).  
Takeda teaches the transmitting the ACK or the NACK includes transmitting the NACK (the UE just need generate an HARQ-ACK for a unicast PDSCH, Para. 61.  An HARQ-ACK may be expressed as a “NACK,” Para. 74).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  

In regard to Claim 16, Lohr teaches the transmitting the ACK (a DL PDCCH indicating a release of DL SPS resources is acknowledged by the UE by means of sending an HARQ ACK in response thereto to the eNB, Para. 183).  
Lohr fails to teach the transmitting the ACK or the NACK includes transmitting a one-bit ACK/NACK in response to receiving the SPS release.  
Takeda teaches the transmitting the ACK or the NACK includes transmitting a one-bit ACK/NACK in response to receiving the SPS release (a UE generates one HARQ-ACK bit for an SPS PDSCH release per slot, Para. 46.  An HARQ-ACK may be expressed as an “ACK,” a “NACK,” an “A/N,” Para. 74).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  


In regard to Claim 19, Lohr teaches A method of wireless communication performed by a base station (eNodeB, Para. 79, FIG. 1), the method comprising: transmitting, to a user equipment (user equipment, Para. 81, FIG. 1), a semi-persistent scheduling (SPS) grant (The configuration of semi-persistent scheduling is done by RRC signaling, Para. 81), the SPS grant indicating a periodicity (the periodicity, i.e. PS_PERIOD, of the persistent allocation is signaled within Radio resource Control (RRC) signaling, Para. 81).  
Lohr teaches transmitting, in a slot scheduled for a downlink communication for the user equipment (user equipment also monitors the PDCCHs in a sub-frame, Para. 80), an SPS release (a semi-persistent scheduling resource release is signaled by means of an PDCCH, Para. 91).  
Lohr teaches monitoring for an acknowledgement (ACK) or negative acknowledgment (NACK) from the user equipment for the slot (a DL PDCCH indicating a release of DL SPS resources is acknowledged by the UE by means of sending an HARQ ACK in response thereto to the eNB, Para. 183).  
Lohr fails to teach transmitting, in a slot scheduled for a downlink data communication.  
Takeda teaches transmitting, in a slot scheduled for a downlink data communication (The UE receives, in slot #2, a PDSCH scheduled by the PDCCH in slot #1, Para. 39, FIG. 1) for the user equipment, an SPS release (An SPS PDSCH release in slot #2, Para. 38-39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  


In regard to Claim 20, as presented in the rejection of Claim 19, Lohr in view of Takeda teaches the SPS release.  
Lohr fails to teach the transmitting the SPS release includes transmitting the SPS release prior to an end of a last symbol of the downlink data communication.
Takeda teaches the transmitting the SPS release (a PDCCH for an SPS PDSCH release in slot #2, Para. 39, FIG. 1) includes transmitting the SPS release prior to an end of a last symbol of the downlink data communication (The UE receives, in slot #2, a PDSCH, Para. 39, FIG. 1).  [The examiner notes that the PDCCH for an SPS PDSCH release in FIG. 1 of Takeda is received before the PDSCH in slot #2, and as a result, the PDCCH for an SPS PDSCH release is received before all symbols in the PDSCH].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  

In regard to Claim 22, Lohr teaches the monitoring for the ACK (a DL PDCCH indicating a release of DL SPS resources is acknowledged by the UE by means of sending an HARQ ACK in response thereto to the eNB, Para. 183).  
Lohr fails to teach the monitoring for the ACK or the NACK includes: receiving, from the user equipment, a one-bit ACK/NACK in response to the transmitting the SPS release.
Takeda teaches the monitoring for the ACK or the NACK includes: receiving, from the user equipment, a one-bit ACK/NACK in response to the transmitting the SPS release (a UE generates one HARQ-ACK bit for an SPS PDSCH release per slot, Para. 46.  An HARQ-ACK may be expressed as an “ACK,” a “NACK,” an “A/N,” Para. 74).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  


In regard to Claim 23, Lohr teaches A user equipment, comprising: a transceiver (user equipment, Para. 81, FIG. 1) configured to: receive, from a base station (eNodeB, Para. 79, FIG. 1), a semi-persistent scheduling (SPS) grant (The configuration of semi-persistent scheduling is done by RRC signaling, Para. 81), the SPS grant indicating a periodicity (the periodicity, i.e. PS_PERIOD, of the persistent allocation is signaled within Radio resource Control (RRC) signaling, Para. 81).  
Lohr teaches a processor in communication with the transceiver, the processor configured to: monitor, in a slot scheduled for a downlink communication (user equipment also monitors the PDCCHs in a sub-frame, Para. 80), for an SPS release (a semi-persistent scheduling resource release is signaled by means of an PDCCH, Para. 91).  
Lohr teaches the transceiver is further configured to transmit, to the base station (eNodeB, Para. 79, FIG. 1), an acknowledgement (ACK) or negative acknowledgment (NACK) based on the monitoring (a DL PDCCH indicating a release of DL SPS resources is acknowledged by the UE by means of sending an HARQ ACK in response thereto to the eNB, Para. 183).  
Lohr fails to teach monitor, in a slot scheduled for a downlink data communication, for an SPS release and the downlink data communication.  
Takeda teaches monitor, in a slot scheduled for a downlink data communication (The UE receives, in slot #2, a PDSCH scheduled by the PDCCH in slot #1, Para. 39, FIG. 1), for an SPS release (An SPS PDSCH release in slot #2, Para. 38-39, FIG. 1) and the downlink data communication (a PDSCH scheduled by using a PDCCH and a PDCCH for an SPS PDSCH release occur in the same slot, Para. 38.  The UE receives a PDCCH for an SPS PDSCH release in slot #2. The UE receives, in slot #2, a PDSCH, Para. 39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  


In regard to Claim 24, as presented in the rejection of Claim 19, Lohr in view of Takeda teaches the SPS release.  
Lohr fails to teach the SPS release is received prior to an end of a last symbol of the downlink data communication.  
Takeda teaches the SPS release (a PDCCH for an SPS PDSCH release in slot #2, Para. 39, FIG. 1) is received prior to an end of a last symbol of the downlink data communication (The UE receives, in slot #2, a PDSCH, Para. 39, FIG. 1).  [The examiner notes that the PDCCH for an SPS PDSCH release in FIG. 1 of Takeda is received before the PDSCH in slot #2, and as a result, the PDCCH for an SPS PDSCH release is received before all symbols in the PDSCH].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.

In regard to Claim 26, Lohr teaches receiving the SPS release (a semi-persistent scheduling resource release is signaled by means of an PDCCH, Para. 91).  
Lohr fails to teach the transceiver is further configured to transmit a one-bit ACK/NACK in response to receiving the SPS release.
Takeda teaches the transceiver is further configured to transmit a one-bit ACK/NACK in response to receiving the SPS release (a UE generates one HARQ-ACK bit for an SPS PDSCH release per slot, Para. 46.  An HARQ-ACK may be expressed as an “ACK,” a “NACK,” an “A/N,” Para. 74).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  


In regard to Claim 27, Lohr teaches A base station, comprising: a transceiver (eNodeB, Para. 79, FIG. 1) configured to: transmit, to a user equipment (user equipment, Para. 81, FIG. 1), a semi-persistent scheduling (SPS) grant (The configuration of semi-persistent scheduling is done by RRC signaling, Para. 81), the SPS grant indicating a periodicity (the periodicity, i.e. PS_PERIOD, of the persistent allocation is signaled within Radio resource Control (RRC) signaling, Para. 81).  
Lohr teaches transmit, in a slot scheduled for a downlink communication for the user equipment (user equipment also monitors the PDCCHs in a sub-frame, Para. 80), an SPS release (a semi-persistent scheduling resource release is signaled by means of an PDCCH, Para. 91).  
Lohr teaches a processor in communication with the transceiver, the processor (eNodeB, Para. 79, FIG. 1) configured to: monitor for an acknowledgement (ACK) or negative acknowledgment (NACK) from the user equipment for the slot (a DL PDCCH indicating a release of DL SPS resources is acknowledged by the UE by means of sending an HARQ ACK in response thereto to the eNB, Para. 183).
Lohr fails to teach transmit, in a slot scheduled for a downlink data communication.  
Takeda teaches transmit, in a slot scheduled for a downlink data communication (The UE receives, in slot #2, a PDSCH scheduled by the PDCCH in slot #1, Para. 39, FIG. 1) for the user equipment, an SPS release (An SPS PDSCH release in slot #2, Para. 38-39, FIG. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  


In regard to Claim 28, as presented in the rejection of Claim 27, Lohr in view of Takeda teaches the SPS release.  
Lohr fails to teach the SPS release is transmitted prior to an end of a last symbol of the downlink data communication.  
Takeda teaches the SPS release (a PDCCH for an SPS PDSCH release in slot #2, Para. 39, FIG. 1) is transmitted prior to an end of a last symbol of the downlink data communication (The UE receives, in slot #2, a PDSCH, Para. 39, FIG. 1).  [The examiner notes that the PDCCH for an SPS PDSCH release in FIG. 1 of Takeda is received before the PDSCH in slot #2, and as a result, the PDCCH for an SPS PDSCH release is received before all symbols in the PDSCH].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  

In regard to Claim 30, Lohr teaches transmitting the SPS release (a semi-persistent scheduling resource release is signaled by means of an PDCCH, Para. 91).  
Lohr fails to teach the transceiver is further configured to receive a one- bit ACK/NACK in response to transmitting the SPS release.
Takeda teaches the transceiver is further configured to receive a one-bit ACK/NACK in response to transmitting the SPS release (a UE generates one HARQ-ACK bit for an SPS PDSCH release per slot, Para. 46.  An HARQ-ACK may be expressed as an “ACK,” a “NACK,” an “A/N,” Para. 74).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Takeda with the teachings of Lohr since Takeda provides a technique for allocating resources for both a PDCCH and a PDSCH within a single slot, which can be introduced into the system of Lohr to permit efficient transmission of both data and control information, such as an SPS release, within a single slot, and to avoid the further allocation of resources between separate slots.  


Claim(s) 7 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohr in view of Takeda, and further in view of Lee et al. (Pub. No.: US 20180139767 A1), hereafter referred to as Lee.  
	In regard to Claim 7, as presented in the rejection of Claim 1, Lohr in view of Takeda teaches the monitoring for the SPS release.  
Lohr fails to teach the monitoring for the SPS release and the downlink data communication includes refraining from decoding the downlink data communication; and the transmitting the ACK or the NACK based on the monitoring includes refraining from transmitting the ACK or the NACK for the downlink data communication.  
Lee teaches the monitoring for the SPS release and the downlink data communication includes refraining from decoding the downlink data communication (method for preventing unnecessary decoding, Para. 51.  The user equipment which has received the PDCCH in the second sub-frame identifies that LBT has failed, does not decode data received thereafter, Para. 53); and the transmitting the ACK or the NACK based on the monitoring includes refraining from transmitting the ACK or the NACK for the downlink data communication (preventing unnecessary NACK signal transmission by a user equipment when LBT fails, Para. 51.  The user equipment which has received the PDCCH in the second sub-frame identifies that LBT has failed, does not transmit a NACK signal, Para. 53).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Lohr in view of Takeda since Lee provides a technique for controlling decoding and transmission processes, which can be introduced into the system of Lohr in view of Takeda to ensure decoding and transmissions occur appropriately with respect to situations occurring within a wireless network.  

In regard to Claim 25, as presented in the rejection of Claim 23, Lohr in view of Takeda teaches the user equipment.  
Lohr fails to teach the downlink data communication is an SPS downlink data communication scheduled by the SPS grant; the processor is further configured to refrain from decoding the downlink data communication; and the transceiver is further configured to refrain from transmitting the ACK or the NACK for the downlink data communication.  
Lee teaches the downlink data communication is an SPS downlink data communication scheduled by the SPS grant; the processor is further configured to refrain from decoding the downlink data communication (method for preventing unnecessary decoding, Para. 51.  The user equipment which has received the PDCCH in the second sub-frame identifies that LBT has failed, does not decode data received thereafter, Para. 53); and the transceiver is further configured to refrain from transmitting the ACK or the NACK for the downlink data communication (preventing unnecessary NACK signal transmission by a user equipment when LBT fails, Para. 51.  The user equipment which has received the PDCCH in the second sub-frame identifies that LBT has failed, does not transmit a NACK signal, Para. 53).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with the teachings of Lohr in view of Takeda since Lee provides a technique for controlling decoding and transmission processes, which can be introduced into the system of Lohr in view of Takeda to ensure decoding and transmissions occur appropriately with respect to situations occurring within a wireless network.  


Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohr in view of Takeda, and further in view of Huang et al. (Pub. No.: US 20200267597 A1), hereafter referred to as Huang.  
	In regard to Claim 11, as presented in the rejection of Claim 1, Lohr in view of Takeda teaches the SPS grant.  
Lohr fails to teach the receiving the SPS grant includes receiving an indication of a first ACK/NACK feedback timing for SPS downlink data communications associated with the SPS grant; and the receiving the SPS release includes receiving an indication of a second ACK/NACK feedback timing for the SPS release, wherein the second ACK/NACK feedback timing is aligned with the first ACK/NACK feedback timing.  
Huang teaches the receiving the SPS grant includes receiving an indication of a first ACK/NACK feedback timing for SPS downlink data communications associated with the SPS grant; and the receiving the SPS release includes receiving an indication of a second ACK/NACK feedback timing for the SPS release, wherein the second ACK/NACK feedback timing is aligned with the first ACK/NACK feedback timing (the first device transmits 12 bits on a PUCCH resource in the first slot 714, wherein 4 bits are associated with sidelink (e.g., 4 bits comprise one or more SL HARQ-ACKs, such as the SL HARQ-ACK 1 and/or the SL HARQ-ACK 2) and 8 bits are associated with Uu interface (e.g., 8 bits comprise one or more HARQ-ACKs associated with Uu interface), Para. 232).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the teachings of Lohr in view of Takeda since Huang provides a technique for transmitting ACKs in a PUCCH, which can be introduced into the system of Lohr in view of Takeda to ensure efficient utilization of slot resources for the transmission of ACK signals.  

In regard to Claim 12, as presented in the rejection of Claim 1, Lohr in view of Takeda teaches the SPS release.  
Lohr fails to teach the first ACK/NACK feedback timing schedules an ACK/NACK for the SPS downlink data communications received on a physical downlink shared channel (PDSCH) in a first slot of a physical uplink control channel (PUCCH); and the second ACK/NACK feedback timing schedules an ACK/NACK the SPS release received on the PDCCH in the first slot of the PUCCH.  
Huang teaches the first ACK/NACK feedback timing schedules an ACK/NACK for the SPS downlink data communications received on a physical downlink shared channel (PDSCH) in a first slot of a physical uplink control channel (PUCCH); and the second ACK/NACK feedback timing schedules an ACK/NACK the SPS release received on the PDCCH in the first slot of the PUCCH (the first device transmits 12 bits on a PUCCH resource in the first slot 714, wherein 4 bits are associated with sidelink (e.g., 4 bits comprise one or more SL HARQ-ACKs, such as the SL HARQ-ACK 1 and/or the SL HARQ-ACK 2) and 8 bits are associated with Uu interface (e.g., 8 bits comprise one or more HARQ-ACKs associated with Uu interface), Para. 232).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the teachings of Lohr in view of Takeda since Huang provides a technique for transmitting ACKs in a PUCCH, which can be introduced into the system of Lohr in view of Takeda to ensure efficient utilization of slot resources for the transmission of ACK signals.  


Claim(s) 17-18, 21 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lohr in view of Takeda, and further in view of Ahn et al. (Pub. No.: US 20130265914 A1), hereafter referred to as Ahn.  
In regard to Claim 17, as presented in the rejection of Claim 1, Lohr in view of Takeda teaches a SPS grant.  
Lohr fails to teach the downlink data communication is an SPS downlink data communication scheduled by a different SPS grant.  
Ahn teaches the downlink data communication is an SPS downlink data communication scheduled by a different SPS grant (in the M downlink subframes received in the first serving cell, if a PDSCH indicated by detecting a first PDCCH of which a DAI value is 1 or a second PDCCH of which a DAI value is 2 is received, or if a first SPS release PDCCH of which a DAI value is 1 or a second SPS release PDCCH of which a DAI value is 2 is received, among the four candidate resources, the first resource may be determined based on a first control channel element (CCE) used in transmission of the first PDCCH or the first SPS release PDCCH, and the second resource may be determined based on a first CCE used in the second PDCCH or the second SPS release PDCCH, Para. 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn with the teachings of Lohr in view of Takeda since Ahn provides a technique for multiple resources involving multiple PDCCHs and multiple SPS release PDCCHs, which can be introduced into the system of Lohr in view of Takeda to ensure different resources are efficiently managed though respective control messages.  

In regard to Claim 18, as presented in the rejection of Claim 1, Lohr in view of Takeda teaches a SPS grant.  
Lohr fails to teach the monitoring for the SPS release and the downlink data communication includes: receiving the SPS release, the SPS release indicating to the user equipment to release one or more resources associated with the different SPS grant.  
Ahn teaches the monitoring for the SPS release and the downlink data communication includes: receiving the SPS release, the SPS release indicating to the user equipment to release one or more resources associated with the different SPS grant (in the M downlink subframes received in the first serving cell, if a PDSCH indicated by detecting a first PDCCH of which a DAI value is 1 or a second PDCCH of which a DAI value is 2 is received, or if a first SPS release PDCCH of which a DAI value is 1 or a second SPS release PDCCH of which a DAI value is 2 is received, among the four candidate resources, the first resource may be determined based on a first control channel element (CCE) used in transmission of the first PDCCH or the first SPS release PDCCH, and the second resource may be determined based on a first CCE used in the second PDCCH or the second SPS release PDCCH, Para. 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn with the teachings of Lohr in view of Takeda since Ahn provides a technique for multiple resources involving multiple PDCCHs and multiple SPS release PDCCHs, which can be introduced into the system of Lohr in view of Takeda to ensure different resources are efficiently managed though respective control messages.  

In regard to Claim 21, as presented in the rejection of Claim 19, Lohr in view of Takeda teaches a SPS grant.  
Lohr fails to teach the transmitting the SPS grant includes transmitting an indication of a first ACK/NACK feedback timing for SPS downlink data communications associated with the SPS grant, wherein the first ACK/NACK feedback timing schedules an ACK/NACK for the SPS downlink data communications received on a physical downlink shared channel (PDSCH) in a first slot of a physical uplink control channel (PUCCH); and the transmitting the SPS release includes transmitting an indication of a second ACK/NACK feedback timing for the SPS release, wherein the second ACK/NACK feedback timing is aligned with the first ACK/NACK feedback timing and schedules an ACK/NACK for the SPS release received on a PDCCH in the first slot of the PUCCH.  
Ahn teaches the transmitting the SPS grant includes transmitting an indication of a first ACK/NACK feedback timing for SPS downlink data communications associated with the SPS grant, wherein the first ACK/NACK feedback timing schedules an ACK/NACK for the SPS downlink data communications received on a physical downlink shared channel (PDSCH) in a first slot of a physical uplink control channel (PUCCH); and the transmitting the SPS release includes transmitting an indication of a second ACK/NACK feedback timing for the SPS release, wherein the second ACK/NACK feedback timing is aligned with the first ACK/NACK feedback timing and schedules an ACK/NACK for the SPS release received on a PDCCH in the first slot of the PUCCH (in the M downlink subframes received in the first serving cell, if a PDSCH indicated by detecting a first PDCCH of which a DAI value is 1 or a second PDCCH of which a DAI value is 2 is received, or if a first SPS release PDCCH of which a DAI value is 1 or a second SPS release PDCCH of which a DAI value is 2 is received, among the four candidate resources, the first resource may be determined based on a first control channel element (CCE) used in transmission of the first PDCCH or the first SPS release PDCCH, and the second resource may be determined based on a first CCE used in the second PDCCH or the second SPS release PDCCH, Para. 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn with the teachings of Lohr in view of Takeda since Ahn provides a technique for multiple resources involving multiple PDCCHs and multiple SPS release PDCCHs, which can be introduced into the system of Lohr in view of Takeda to ensure different resources are efficiently managed though respective control messages.  

In regard to Claim 29, as presented in the rejection of Claim 27, Lohr in view of Takeda teaches a SPS grant.  
Lohr fails to teach transmit an indication of a first ACK/NACK feedback timing for SPS downlink data communications associated with the SPS grant, wherein the first ACK/NACK feedback timing schedules an ACK/NACK for the SPS downlink data communications received on a physical downlink shared channel (PDSCH) in a first slot of a physical uplink control channel (PUCCH); and transmit an indication of a second ACK/NACK feedback timing for the SPS release, wherein the second ACK/NACK feedback timing is aligned with the first ACK/NACK feedback timing and schedules an ACK/NACK for the SPS release received on a PDCCH in the first slot of the PUCCH.  
Ahn teaches transmit an indication of a first ACK/NACK feedback timing for SPS downlink data communications associated with the SPS grant, wherein the first ACK/NACK feedback timing schedules an ACK/NACK for the SPS downlink data communications received on a physical downlink shared channel (PDSCH) in a first slot of a physical uplink control channel (PUCCH); and transmit an indication of a second ACK/NACK feedback timing for the SPS release, wherein the second ACK/NACK feedback timing is aligned with the first ACK/NACK feedback timing and schedules an ACK/NACK for the SPS release received on a PDCCH in the first slot of the PUCCH (in the M downlink subframes received in the first serving cell, if a PDSCH indicated by detecting a first PDCCH of which a DAI value is 1 or a second PDCCH of which a DAI value is 2 is received, or if a first SPS release PDCCH of which a DAI value is 1 or a second SPS release PDCCH of which a DAI value is 2 is received, among the four candidate resources, the first resource may be determined based on a first control channel element (CCE) used in transmission of the first PDCCH or the first SPS release PDCCH, and the second resource may be determined based on a first CCE used in the second PDCCH or the second SPS release PDCCH, Para. 14).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ahn with the teachings of Lohr in view of Takeda since Ahn provides a technique for multiple resources involving multiple PDCCHs and multiple SPS release PDCCHs, which can be introduced into the system of Lohr in view of Takeda to ensure different resources are efficiently managed though respective control messages.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
8-24-2022  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477